Citation Nr: 1106364	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-15 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from May 1967 to June 1970.  The 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of the Pittsburgh, 
Pennsylvania, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran had diabetes mellitus type II, which is presumed 
to have been the result of herbicide exposure during his service 
in Vietnam.  

2.  The Veteran's diabetes mellitus type II led to end stage 
renal disease, which led to transplantation of the kidney and 
pancreas in 1994. 

3.  The anti-rejection drugs that the Veteran was required to 
take after his organ transplants resulted in the development of 
metastatic squamous cell carcinoma.  

4.  The Veteran died in January 2007; his death certificate 
states that the immediate cause of his death was metastatic 
squamous cell carcinoma, due to non-insulin dependent diabetes 
mellitus, due to end stage renal disease.  


CONCLUSION OF LAW

The cause of the Veteran's death is presumed to have been 
incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

The Board finds that the duty to notify and duty to assist the 
appellant has been met in this case.  Furthermore, given the 
favorable nature of this decision, any failures in the duty to 
notify or duty to assist are harmless error, as it has failed to 
result in any prejudice to the appellant. 

The appellant contends that the cause of the Veteran's death was 
events that occurred during his active service.  She argues that 
the herbicides he was exposed to in Vietnam led to the 
development of his diabetes mellitus type II.  In turn, she notes 
that this diabetes mellitus type II caused the Veteran to develop 
end stage renal disease of such severity that pancreas and kidney 
transplants were required.  Although the surgery was successful, 
the Veteran was required to take medication to ensure that his 
new organs were not rejected by his body.  Unfortunately, one of 
the acknowledged potential side effects from this medication is 
the development of squamous cell carcinoma.  The Veteran later 
developed this disease, and it metastasized and resulted in his 
death.  

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving spouse 
of a qualifying veteran who died from a service-connected 
disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).  

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The service-connected disability is considered the 
principle cause of death when such disability, either singly or 
jointly with another condition, was the immediate or underlying 
cause of death or was etiologically related to the cause of 
death.  To be a contributory cause of death, it must be shown 
that the service-connected disability contributed substantially 
or materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.  

In determining whether the disability that resulted in the death 
of the veteran was the result of active service, the laws and 
regulations pertaining to basic service connection apply.  
38 U.S.C.A. § 1310.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In a DIC claim based on cause of death, the first Caluza 
requirement, "evidence of a current disability, will always have 
been met (the current disability being the condition that caused 
the veteran to die)".  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 
1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. West, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

If malignant tumors become manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even though 
there is no evidence of tumors during service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military service, served in Vietnam 
during the period beginning in January 1962 and ending in May 
1975, is presumed to have been exposed to herbicides.  38 C.F.R. 
§§ 3.307, 3.309.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be the 
last date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, then certain diseases shall be 
service-connected even though there is no record of such disease 
during service.  These diseases include type 2 diabetes.  
38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, the United 
States Court of Appeals for the Federal Circuit has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. 
App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case, the Veteran died in January 2007.  His death 
certificate states that the immediate cause of his death was 
metastatic squamous cell carcinoma, due to non-insulin dependent 
diabetes mellitus, due to end stage renal disease.  

The Veteran's DD 214 confirms that he had service in Vietnam 
within the appropriate time period.  He is therefore presumed to 
have been exposed to an herbicide agent.  

The remaining medical evidence basically supports the contentions 
of the appellant.  They show that the Veteran was diagnosed with 
diabetes in 1975 at the age of 27.  They further indicate that 
his diabetes led to end stage renal disease, which in turn led to 
the need for him to undergo surgery for transplants of the kidney 
and pancreas in late 1994.  The Veteran then developed poorly 
differentiated squamous cell carcinoma, which was initially 
diagnosed in 2007.  The claims folder contains several opinions 
from the Veteran's private doctors that the medication the 
Veteran took for his organ transplants led to the development of 
squamous cell carcinoma, and in a report of an August 2006 
examination the VA examiner agreed that it was at least as likely 
as not that the development of squamous cell carcinoma was 
secondary to the anti-rejection medication.  The January 2007 
death certificate confirms that squamous cell carcinoma was the 
Veteran's cause of death. 

The one area of contention that has remained in dispute has been 
whether the diabetes that the Veteran developed was type 1 or 
type 2.  Type 1 diabetes is not subject to the presumption of 
service connection for herbicide exposure.  If the Veteran's 
diabetes was type 1, then in the absence of evidence of direct 
service incurrence for this disability the appellant's claim 
would most likely fail.  On the other hand, if the Veteran's 
diabetes was type 2, then it is subject to the presumption of 
service connection due to herbicide exposure and, as the 
development of diabetes was the first step in the chain of events 
that led to the death of the Veteran, the appellant's claim would 
be successful. 

The record as to whether the Veteran had type 1 or type 2 
diabetes is not consistent.  Records from April 1975 pertaining 
to the Veteran's initial diagnosis are in the claims folder, but 
these records do not state whether it was type 1 or type 2.  Most 
of the subsequent records contain diagnoses of only diabetes 
mellitus without reference to which type, but the few references 
are inconsistent.  For instance, there are two different records 
dated April 1994, one of which notes a history of type 1 and the 
other states renal failure is due to type 2.  January 1995 
records have a diagnosis of type 1.  A January 2006 consultation 
report from one of the Veteran's physicians, Dr. Knapp, states 
that the Veteran has a long history of type 1.  However, the 
final impression was type 2 degrading to type 1.  

At the August 2006 VA examination, the examiner reviewed the 
claims folder and obtained a history from the Veteran.  The 
Veteran said that he had been diagnosed with diabetes at age 23 
and had been immediately insulin dependent.  This VA examiner 
opined that this would mean the diabetes was type 1.  However, 
the Board notes that the April 1975 records pertaining to the 
Veteran's initial diagnosis were not available to the August 2006 
examiner.  These records show that the Veteran did not develop 
diabetes until age 27.  This makes the August 2006 diagnosis of 
type 1 unreliable, as it was based on an inaccurate history.  
Finally, additional July 2007 and August 2008 letters from Dr. 
Knapp state that the Veteran had type 2. 

However, the Board notes that the April 1975 private hospital 
report that records the initial diagnosis of the Veteran's 
diabetes shows that the use of oral medication was considered.  
Ultimately, it was felt that due to the Veteran's age and weight, 
his diabetes would not be well controlled on oral medication.  
The key fact though is that the use of oral medication was even 
considered.  The Board notes that oral medication is only used 
for the treatment of type 2 diabetes, and never used for the 
treatment of type 1 diabetes.  Thomas Higgins, M.D., Oral 
Hypoglycemic Drugs (2010), available at 
http://www.bouldermedicalcenter.com/articles/oral_hypoglycemic_dr
ugs.htm.  Therefore, this is considered to be a priori evidence 
that the Veteran was considered to have type 2 diabetes at the 
time of his initial diagnosis and treatment.  

Therefore, as the Veteran's diabetes was type 2, it is presumed 
to have been incurred due to herbicide exposure during his active 
duty in Vietnam.  In turn, the evidence establishes that the 
Veteran's diabetes type 2 resulted in end stage renal disease, 
which required transplants of the kidney and pancreas.  The 
evidence further shows that this then required the Veteran to 
take medication to prevent rejection of his new organs, and that 
the medication more likely than not resulted in the development 
of the squamous cell carcinoma that was the cause of his death.  
The Board concludes that the development of the Veteran's 
diabetes type 2 was connected to service, and was at least a 
contributory cause of the Veteran's death.  Therefore, 
entitlement to service connection for the cause of the Veteran's 
death is established.  


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted, subject to the laws and regulations governing 
the award of monetary benefits.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


